                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        August 28, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

TAMA GROUP,                                      §
                                                 §
         Plaintiff,                              §
VS.                                              § CIVIL ACTION NO. 4:20-CV-2375
                                                 §
                                                 §
GOSUN BUSINESS DEVELOPMENT
                                                 §
CO. LTD., et al,                                 §
                                                 §
         Defendants.

                                   ORDER OF DISMISSAL

       In accordance with the Notice of Voluntary Dismissal, this action is DISMISSED

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure as to Defendant Gosun

Business Development Co. Ltd. This notice of dismissal does not apply to Defendant Hai’an Xin

Fu Yuan of Agricultural Science and Technology Co., Ltd., which remains a defendant in this case.

                   27th day of August, 2020.
       SIGNED this ____




                                                  VANESSA D. GILMORE
                                             UNITED STATES DISTRICT JUDGE
